

115 HR 3511 IH: Tax Filing Simplification Act of 2017
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3511IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Sherman (for himself, Mr. Suozzi, Mr. Raskin, Mrs. Napolitano, Ms. Norton, Mr. Beyer, and Mr. Ryan of Ohio) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to establish a free on-line tax preparation and filing service and programs that allow taxpayers to access third-party provided tax return information. 
1.Short titleThis Act may be cited as the Tax Filing Simplification Act of 2017. 2.Prohibition on agreements restricting Government tax preparation and filing servicesThe Secretary of the Treasury, or the Secretary's delegate, may not enter into any agreement after the date of the enactment of this Act which restricts the Secretary's legal right to provide tax return preparation services or software or to provide tax return filing services. 
3.Government-assisted tax preparation and filing services 
(a)In generalChapter 77 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:  7529.Government-assisted tax-return preparation programs (a)Establishment of programsThe Secretary shall establish and operate the following programs: 
(1)Online tax preparation and filing softwareNot later than January 31, 2019, software for the preparation and filing of individual income tax returns for taxable years beginning after 2017. (2)Taxpayer Data AccessNot later than March 1, 2019, a program under which taxpayers may download third-party provided return information relating to individual income tax returns for taxable years beginning after 2017. 
(3)Voluntary tax return preparationNot later than March 1, 2019, a program under which eligible individuals (as defined under subsection (c)(1)) may elect to have income tax returns for taxable years beginning after 2017 prepared by the Secretary, with an opportunity for the individual to update such returns after preparation. (4)Facilitating use of Federal returns for State tax purposesNot later than March 1, 2019, for States that provide or seek to provide State-level software or programs similar to software described in paragraph (1) or the program described in paragraph (3), a program under which the Secretary— 
(A)provides technical assistance, and (B)discloses Federal income tax return information under section 6103(c) to facilitate the preparation and filing of State income tax returns.  
(b)Requirements for Taxpayer Data Access Program 
(1)In generalReturn information under the program established under subsection (a)(2) shall be made available— (A)not later than 15 days after the Secretary receives such information, and 
(B)through a secure function that allows a taxpayer to download such information from the Secretary's website in both a printable document file and in a computer-readable form suitable for use by automated tax preparation software. (2)Third-party provided return information definedFor purposes of this section, the term third-party provided return information means— 
(A)information reported to the Secretary through an information return (as defined in section 6724(d)(1)), (B)information reported to the Secretary pursuant to section 232 of the Social Security Act, and 
(C)such other information reported to the Secretary as is determined appropriate by the Secretary for purposes of the program established under subsection (a)(2). (c)Tax return preparation (1)Eligible individualFor purposes of the program established under subsection (a)(3)— 
(A)In generalExcept as provided in subparagraphs (B) and (C), the term eligible individual means, with respect to any taxable year, any individual who— (i)elects to participate in the program established under subsection (a)(3), 
(ii)is an unmarried individual (other than a surviving spouse (as defined in section 2(a)) or the head of a household (as defined in section 2(b))), (iii)does not claim any deduction allowed under section 62 for purposes of determining adjusted gross income, 
(iv)claims the standard deduction under section 63, (v)claims no deduction under section 151 for any individual who is a dependent (as defined in section 152), 
(vi)does not file schedule C, and (vii)has no income other than income from— 
(I)wages (as defined in section 3401), (II)interest, or 
(III)dividends. (B)Limitation on eligibility for tax year 2018With respect to any taxable year beginning in 2018, the term eligible individual shall only include such populations of individuals described in subparagraph (A) as is determined by the Secretary. 
(C)Expansion of eligibility after tax year 2018 
(i)In generalAt the discretion of the Secretary, with respect to any taxable year beginning after December 31, 2018, the term eligible individual may include populations of individuals who would not otherwise satisfy the requirements established under subparagraph (A), such as married individuals, heads of households, taxpayers who are eligible to claim the earned income tax credit under section 32 and have dependents, taxpayers who are eligible to claim the child tax credit under section 24, taxpayers who claim deductions allowed under section 62 for purposes of determining adjusted gross income, and taxpayers with income from non-employee compensation. (ii)ReportNot later than August 31, 2020, the Secretary shall submit a report to Congress that contains rec­om­men­da­tions for such legislative or administrative actions as the Secretary determines necessary with respect to expanding the populations of individuals that may qualify as eligible individuals for purposes of the program established under subsection (a)(3). 
(2)Return must be filed by individualNo return prepared under the program established under subsection (a)(3) shall be treated as filed before the date such return is submitted by the taxpayer as provided under the rules of section 6011. (d)Verification of identityAn individual shall not participate in any program described in subsection (a) or access any information under such a program unless such individual has verified their identity to the satisfaction of the Secretary. 
(e)Taxpayer responsibilityNothing in this section shall be construed to absolve the taxpayer from full responsibility for the accuracy or completeness of his return of tax. (f)Prohibition on feesNo fee may be imposed on any taxpayer who participates in any program established under subsection (a). 
(g)Information Provided for Wage and Self-Employment incomeFor purposes of subsection (a)(2), in the case of information relating to wages paid for any calendar year after 2017 required to be provided to the Commissioner of Social Security under section 205(c)(2)(A) of the Social Security Act (42 U.S.C. 405(c)(2)(A)), the Commissioner shall make such information available to the Secretary not later than the February 15 of the calendar year following the calendar year to which such wages and self-employment income relate.. (b)Filing deadline for information returnsSection 6071(b) of such Code is amended to read as follows: 
 
(b)Information returnsReturns made under part III of this chapter shall be filed on or before January 31 of the year following the calendar year to which such returns relate. Section 6081 shall not apply to returns under such part III.. (c)Conforming amendment to Social Security ActSection 205(c)(2)(A) of the Social Security Act (42 U.S.C. 405(c)(2)(A)) is amended by adding at the end the following new sentence: For purposes of the preceding sentence, the Commissioner shall require that information relating to wages paid be provided to the Secretary of the Treasury not later than February 15 of the year following the calendar year to which such wages and self-employment income relate.. 
(d)Clerical amendmentThe table of sections for chapter 77 of such Code is amended by adding at the end the following new item:   Sec. 7529. Government-assisted tax-return preparation programs.. (e)Authorization of appropriationsThere is authorized to be appropriated to carry out the amendments made by this section such sums as may be necessary for each of fiscal years 2018 through 2022. 
(f)Effective dateThe amendments made by this section shall apply to returns for taxable years beginning after December 31, 2017. 